UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1028



RALPH L. FULLER,

                                              Plaintiff - Appellant,

          versus


SAM CAMUS, d/b/a United States Marshals
Service, Premier Trends; UNITED STATES OF
AMERICA,

                                           Defendants - Appellees,
          versus


BRENDA S. HAMILTON, Clerk,

                                                 Party in Interest.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-275-7)


Submitted:   June 30, 2005                 Decided:   July 20, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph L. Fuller, Appellant Pro Se. John Weber, III, WEBER PEARSON
P.C., Roanoke, Virginia, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Ralph L. Fuller appeals the district court’s orders

granting the Government’s motion to dismiss Fuller’s civil action

for lack of jurisdiction and denying his request to amend the

court’s   judgment.     We    have   reviewed    the    record   and   find    no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Fuller v. Camus, No. CA-04-275-7 (W.D. Va.

Oct. 27 and Nov. 23, 2004).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would    not   aid    the

decisional process.



                                                                       AFFIRMED




                                     - 3 -